DETAILED ACTION
This is a Final office action on the merits in application number 17/231,243. This action is in response to Applicant’s Amendments and Arguments dated 1/31/2022. Claims 1 and 16 were amended and no claims were cancelled.  Claims 1-16 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on pages 13, bottom, through 14, top, Regarding Claims 1 and 16 that the prior art on the record does not teach the newly amended material relating to the use-case of two servers operated by two manufacturers. As discussed in the 35 USC 102 rejection, infra, regarding independent apparatus claim Claim 1, Applicant’s amendments are mere duplication of elements as described in the MPEP at 2144.04 (VI)(B) “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) … mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). Applicant recites a provisioning control apparatus tool that counts the number of uses and prohibits further use after a maximum number of uses. Applicant appears to limit the use of the tool in the preamble but this limitation is irrelevant to the functioning of the tool. Who uses a tool is not limiting on the functionality of the tool and if multiple parties use the tool this is also not limiting. Additionally, as also discussed in the 35 USC 102 rejection, infra, even if this was somehow limiting, Hauck teaches ([0040] “A plurality of servers may provide a farm for hosting multiple provisioning engines and provisioning servers including a provisioning engine 103 and a provisioning server 105 mated with a one to one relationship” and [0071] “A provisioning engine 103 may have a one to one relationship with a provisioning server 105. Alternatively, provisioning engine 103 may be associated with multiple provisioning servers”) and also see Figures 8 and 9 showing item 809 and item 901, respectively: “internet” and item 811 and item 903, respectively: “Factory Provisioning Environment”. It would be an obvious variation of Hauck to have multiple Factory Provisioning Environments communicating through the internet with a single Secure Authorization Facility.  These arguments also apply to independent method claim Claim 16. In addition, for purposes of compact prosecution, Examiner notes U.S. Patent Publication 2014/0164779 (Hartley) (see at least [0080]), U.S. Patent Publication 2014/0233394 (Viljoen) (see at least [0080] and Japanese patent publication JP2004295823 (Hiwatari) (see at least [0009], [0029] and [0039]).
Applicant asserts on pages 9-13 other arguments relating to the previous version of the claims but these are now moot in view of Applicant’s amendments which redefine “first program code” and “second program code” as now being provided by separate servers by separate OEMs. See the 35 USC 102 Rejection for discussion of Applicant’s amended claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Publication 2009/0300758 to Jerry Hauck et. al. (Hauck).

Regarding Claim 1:
Hauck teaches a provisioning system for chips and other electronic devices in which an OEM sends a certain number of encrypted provisioning data packets to a factory for secure remote provisioning and the factory installs only that certain number. Hauck teaches: HauA provisioning control apparatus ([0039] “provisioning engine 103”).

configured to be coupled to a provisioning equipment server, ([0039] “provisioning server 105” and see Fig 1.).

the provisioning equipment server being electrically connectable with one or more electronic devices for provisioning the one or more electronic devices ([0040] “a provisioning engine 103, a provisioning server 105, test station 107 and a device 109 may be coupled via a local area network” and see Fig. 1).

with a first program code or a second program code, ([0094] “Program code may also be downloaded from a remote computer (e.g. a server) to a requesting computer (e.g. a client)”).

wherein the first program code is provided to the provisioning control apparatus by a first remote server associated with a first electronic equipment manufacturer, wherein the second program code is provided to the provisioning control apparatus by a second remote server associated with a second electronic equipment manufacturer Examiner holds that this use-case of the tool recited in the preamble is irrelevant to the functioning of the tool and is therefore not limiting. Who uses a tool is not limiting on the functionality of the tool and if multiple parties use the tool this is also not limiting. Additionally, Hauck teaches providing program code by a server (see the immediate previously recited element) and doing the same thing twice is not limiting.  This is mere duplication of elements as described in the MPEP at 2144.04 (VI)(B) “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) … mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). Additionally, In the interests of compact prosecution Examiner notes: Hauck teaches ([0040] “A plurality of servers may provide a farm for hosting multiple provisioning engines and provisioning servers including a provisioning engine 103 and a provisioning server 105 mated with a one to one relationship” and [0071] “A provisioning engine 103 may have a one to one relationship with a provisioning server 105. Alternatively, provisioning engine 103 may be associated with multiple provisioning servers”) and also see Figures 8 and 9 showing item 809 and item 901, respectively: “internet” and item 811 and item 903, respectively: “Factory Provisioning Environment”. It would be an obvious variation of Hauck to have multiple Factory Provisioning Environments communicating through the internet with a single Secure Authorization Facility.  Finally, for purposes of compact prosecution, Examiner notes U.S. Patent Publication 2014/0164779 (Hartley) (see at least [0080] “multiple distinct actors perform various aspects of electronic circuit provisioning. Examples of actors can include an entity (e.g., chip manufacturer 110, FIG. 1) that performs circuit design and fabrication or particular aspects of circuit design such as RTL design, ROM design, wafer fabrication, circuit test, and the like. Other actors can be OEMs (e.g., OEM 120, FIG. 1), manufacturers such as contracted manufacturers (e.g., product manufacturer 130, FIG. 1), and the like” and [0073] “multiple secrets can be independently provisioned by multiple parties”), U.S. Patent Publication 2014/0233394 (Viljoen) (see at least [0080] “The manufacturer of the switch provides the second entity 2 .. messages to use to upgrade the switches in the MPLS network that were made by the manufacturer. …In a similar way, other switch manufacturers provide the second entity 2 OpenFlow plug-and-play boot load messages to use to upgrade switches they manufactured”). and Japanese patent publication JP2004295823 (Hiwatari) (see at least [0009] “plurality of material manufacturer terminals 1 which are computers, and each terminal 1 is connected to a server 3 through a communication line 2” and [0029] “plurality of material manufacturer terminals 1 that are computers, and each material manufacturer terminal 1 is connected to a server 3 through a communication line 2. The communication line 2 is connected via the Internet” and [0039] “In order to operate various devices to realize the functions of the above-described embodiments, program codes of software for realizing the functions of the above-described embodiments are provided to an apparatus or a computer in the system connected to the various devices”).

wherein the provisioning control apparatus comprises: a communication interface configured to receive an electronic credit token, ([0039] “a provisioning engine 103 may generate provisioning data 125 personalized for a device 109 from a provisioning bundle retrieved via a provisioning server 105 to provision the device 109” ).

wherein the electronic credit token comprises a credit counter, the credit counter indicating a total number of transmissions of the first program code and the second program code towards the provisioning equipment server; and ([0046] maximum number of provisioning operations allowed for a provisioning engine” and [0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1”).

(wherein the provisioning control apparatus comprises:) a processor configured to retrieve the credit counter from the received electronic credit token; ([0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1” and see Fig 1.).

wherein the communication interface is further configured to transmit the first program code and the second program code towards the provisioning equipment server; ([0063] “the processing logic of process 400A may send a generated provisioning data to a device” and [0061] “the processing logic of process 400A generates provisioning data to provision a device according to a validated provisioning bundle and unique hardware identifiers in a provisioning request received”).

wherein the processor is further configured to update a value of the credit counter for each transmission of the first program code and of the second program code to obtain an updated credit counter; and ([0060] “the processing logic of process 400A may generate a new receipt sequence number to update a last receipt sequence number in a configuration. In one embodiment, a last receipt sequence number may be updated by up counting by one”).

wherein the processor is configured to prohibit a further transmission of the first program code and the second program code towards the provisioning equipment server if the updated credit counter indicates that the total number of transmissions has been reached. ([0046] “a provisioning engine is prohibited from provisioning a device after performing the maximum number of provisioning operations allowed for an authorization request” and see also [0060] “has enough credits” and [0064] “not authorized…error”).

Regarding Claim 2:
 	Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the communication interface is configured to receive the electronic credit token over a communication network from a remote server.

Regarding Claim 3:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the communication interface is configured to communicate with the provisioning equipment server via a wired connection. ([0074] “Per unit secrets may be built in a secure authorization facility and stored on authorization servers 805 for remote on-demand delivery to factory-hosted provisioning servers 813”).

Regarding Claim 4:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the electronic credit token comprises provisioning control data for controlling communications with the provisioning equipment server, and ([0071] “the configuration packet and the authorization packet may be bundled into a single packet in a single transaction” and [0046] maximum number of provisioning operations allowed for a provisioning engine”).

wherein the processor is configured to retrieve the provisioning control data from the electronic credit token ([0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1” and see Fig 1.).

and to control communications of the communication interface with the provisioning equipment server according to the provisioning control data. ([0046] “a provisioning engine is prohibited from provisioning a device after performing the maximum number of provisioning operations allowed for an authorization request” and see also [0060] “has enough credits” and [0064] “not authorized…error”).

Regarding Claim 5:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the electronic credit token further comprises data defining one or more validity time periods of the electronic credit token and wherein the processor is configured to prohibit a transmission of the first program code and/or the second program code towards the provisioning equipment server outside of the one or more validity time periods. ([0043] “if a time out value exceeds a configured time out value, a provisioning engine 103 may be disabled” see also [0068]).

Regarding Claim 6:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the electronic credit token further comprises a token identifier for identifying the electronic credit token and wherein the provisioning control apparatus further comprises an electronic memory, wherein the electronic memory is configured to store the token identifier in a list of electronic credit tokens already used or in use. ([0052] “a sequence number in a new configuration may be required to be greater than a corresponding sequence number in a current configuration. … The processing logic of process 400A may determine whether to update a configuration by comparing a configuration sequence number, such as CPSN 233, of the configuration with a corresponding value in a received configuration packet”). Examine is interpreting already used or in use as lower numbers in a consecutive sequence”).

Regarding Claim 7:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the electronic credit token comprises an electronic device type identifier and wherein the processor is configured to prohibit a transmission of the first program code and the second program code towards the provisioning equipment server for provisioning an electronic device not corresponding to the electronic device type identified by the electronic device type identifier. ([0054] “A device provisioning request may include a profile identifier for a product configuration with a carrier. … A profile identifier may specify a category of products associated with a device to be provisioned, such as a cell phone handset or a desktop computer”).

Regarding Claim 8:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the electronic credit token further comprises a first program code identifier and a second program code identifier and wherein the processor is configured to prohibit a transmission of the first program code towards the provisioning equipment server, if the first program code differs from the program code identified by the fist program code identifier, and to prohibit a transmission of the second program code towards the provisioning equipment server, if the second program code differs from the program code identified by the second program code identifier. ([0047] “new configuration setting”).

Regarding Claim 9:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the communication interface is configured to receive the electronic credit token in encrypted form and wherein the processor is configured to decrypt the encrypted electronic credit token. ([0048] “each of the PE keys 317 may correspond uniquely to a single provisioning engine” and see Fig 2.: 219).

Regarding Claim 10:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the electronic credit token comprises a digital signature based on a private key of a token generator server ([0042] “identity key (PE_ID) 221 may be a private key uniquely associated with a provisioning engine 103 for signing a hash signature. An encryption key (PE_EK) 223 may be another private key to decrypt messages intended specifically for the provisioning engine 103”).

and wherein the processor is configured to verify the digital signature of the electronic credit token using a public key of the token generator server. ([0048] “A PE key 317 may be a public key paired with a private key stored in a provisioning engine, such as PE_ID 221 or PE_EK 223 of FIG. 2”).

Regarding Claim 11:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: The provisioning control apparatus of claim 1, wherein the communication interface is further configured to receive an electronic provisioning token, ([0039] “a provisioning engine 103 may generate provisioning data 125 personalized for a device 109 from a provisioning bundle retrieved via a provisioning server 105 to provision the device 109” ).

wherein the electronic provisioning token comprises a provisioning counter, the provisioning counter indicating a total number of transmissions of the first or second program code towards the provisioning equipment server; ([0046] maximum number of provisioning operations allowed for a provisioning engine” and [0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1”).

wherein the processor is further configured to retrieve the provisioning counter from the received electronic provisioning token; ([0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1” and see Fig 1.).

wherein the communication interface is further configured to transmit the respective first or second program code towards the provisioning equipment server; ([0063] “the processing logic of process 400A may send a generated provisioning data to a device” and [0061] “the processing logic of process 400A generates provisioning data to provision a device according to a validated provisioning bundle and unique hardware identifiers in a provisioning request received”).

wherein the processor is further configured to update a value of the provisioning counter for each transmission of the respective first or second program code to obtain an updated provisioning counter; and ([0060] “the processing logic of process 400A may generate a new receipt sequence number to update a last receipt sequence number in a configuration. In one embodiment, a last receipt sequence number may be updated by up counting by one”).

wherein the processor is configured to prohibit a further transmission of the respective first or second program code towards the provisioning equipment server if the updated provisioning counter indicates that the total number of transmissions has been reached. ([0046] “a provisioning engine is prohibited from provisioning a device after performing the maximum number of provisioning operations allowed for an authorization request” and see also [0060] “has enough credits” and [0064] “not authorized…error”).

Regarding Claim 12:
Hauck teaches all of the elements of Claim 1. Hauck also teaches: A provisioning control system comprising: a provisioning control apparatus according to claim 1; ([0039] “provisioning engine 103”).


a provisioning equipment server being electrically connectable with one or more electronic devices for provisioning the one or more electronic devices ([0040] “a provisioning engine 103, a provisioning server 105, test station 107 and a device 109 may be coupled via a local area network” and see Fig. 1).

with a first program code or a second program code, ([0047] “a new configuration setting is associated with an additional product line to enable a provisioning engine to provision multiple categories of products (e.g. handsets for different carriers, personal computers etc.)” and see ([0054] “For example, a cell phone handset device and a desktop computer device may be associated with different profiles”).

wherein the provisioning control apparatus is coupled to the provisioning equipment server for controlling the provisioning of the one or more electronic devices; and ([see Fig. 1]).

a token generator server configured to generate the electronic credit token. ([see Fig. 1] Examiner is interpreting a token generator server to be equivalent to authorization server 101).

Regarding Claim 13:
Hauck teaches all of the elements of Claims 1 and 12. Hauck also teaches: The provisioning control system of claim 12, wherein the token generator server is configured to generate the electronic credit token in response to a token request from a remote server. ([0074] “Per unit secrets may be built in a secure authorization facility and stored on authorization servers 805 for remote on-demand delivery to factory-hosted provisioning servers 813”).

Regarding Claim 14:
Hauck teaches all of the elements of Claims 1, 12 and 13. Hauck also teaches: The provisioning control system of claim 13, wherein the token generator server is configured to verify a digital signature of the token request using a public key of the remote server, before providing the electronic credit token to the remote server or the provisioning control apparatus. ([0075] “Security of secrets within a factory 811 may be achieved by encrypting each provisioning bundle to a specific provisioning engine (PE) 829 mated to each provisioning server (PS) 813”).

Regarding Claim 15:
Hauck teaches all of the elements of Claims 1 and 12. Hauck also teaches: The provisioning control system of claim 12, wherein the token generator server is configured to digitally sign the electronic credit token using a private key. ([0075] “binding the personalization and customization data to the target with signatures and symmetric encryption”).

Regarding Claim 16:
Hauck, in the same field of art, teaches: A method for provisioning one or more electronic devices with a first program code or a second program code, [0061] “the processing logic of process 400A generates provisioning data to provision a device according to a validated provisioning bundle and unique hardware identifiers in a provisioning request received” and [0047] “a new configuration setting is associated with an additional product line to enable a provisioning engine to provision multiple categories of products (e.g. handsets for different carriers, personal computers etc.)” and see ([0054] “For example, a cell phone handset device and a desktop computer device may be associated with different profiles”).

wherein the method comprises: receiving an electronic credit token, ([0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1”).

wherein the electronic credit token comprises a credit counter, the credit counter indicating a total number of transmissions of the first program code and the second program code towards a provisioning equipment server ([0046] maximum number of provisioning operations allowed for a provisioning engine” and [0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1”).

wherein the provisioning equipment server is electrically connectable with the one or more electronic devices for provisioning the one or more electronic devices with the first program code or the second program code; (([0094] “Program code may also be downloaded from a remote computer (e.g. a server) to a requesting computer (e.g. a client)” and [0040] “a provisioning engine 103, a provisioning server 105, test station 107 and a device 109 may be coupled via a local area network” and see Fig. 1).

the first program code being provided by a first remote server associated with a first electronic equipment manufacturer, and the second program code being provided by a second remote server associated with a second electronic equipment manufacturer; Hauck teaches providing program code by a server (see the immediate previously recited element) and doing the same thing twice is not limiting.  This is mere duplication of elements as described in the MPEP at 2144.04 (VI)(B) “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) … mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). Additionally, In the interests of compact prosecution Examiner notes: Hauck teaches ([0040] “A plurality of servers may provide a farm for hosting multiple provisioning engines and provisioning servers including a provisioning engine 103 and a provisioning server 105 mated with a one to one relationship” and [0071] “A provisioning engine 103 may have a one to one relationship with a provisioning server 105. Alternatively, provisioning engine 103 may be associated with multiple provisioning servers”) and also see Figures 8 and 9 showing item 809 and item 901, respectively: “internet” and item 811 and item 903, respectively: “Factory Provisioning Environment”. It would be an obvious variation of Hauck to have multiple Factory Provisioning Environments communicating through the internet with a single Secure Authorization Facility.  

Additionally, for purposes of compact prosecution, Examiner notes U.S. Patent Publication 2014/0164779 (Hartley) (see at least [0080] “multiple distinct actors perform various aspects of electronic circuit provisioning. Examples of actors can include an entity (e.g., chip manufacturer 110, FIG. 1) that performs circuit design and fabrication or particular aspects of circuit design such as RTL design, ROM design, wafer fabrication, circuit test, and the like. Other actors can be OEMs (e.g., OEM 120, FIG. 1), manufacturers such as contracted manufacturers (e.g., product manufacturer 130, FIG. 1), and the like” and [0073] “multiple secrets can be independently provisioned by multiple parties”), U.S. Patent Publication 2014/0233394 (Viljoen) (see at least [0080] “The manufacturer of the switch provides the second entity 2 .. messages to use to upgrade the switches in the MPLS network that were made by the manufacturer. …In a similar way, other switch manufacturers provide the second entity 2 OpenFlow plug-and-play boot load messages to use to upgrade switches they manufactured”). and Japanese patent publication JP2004295823 (Hiwatari) (see at least [0009] “plurality of material manufacturer terminals 1 which are computers, and each terminal 1 is connected to a server 3 through a communication line 2” and [0029] “plurality of material manufacturer terminals 1 that are computers, and each material manufacturer terminal 1 is connected to a server 3 through a communication line 2. The communication line 2 is connected via the Internet” and [0039] “In order to operate various devices to realize the functions of the above-described embodiments, program codes of software for realizing the functions of the above-described embodiments are provided to an apparatus or a computer in the system connected to the various devices”).

retrieving the credit counter from the received electronic credit token; ([0053] “the processing logic of process 400A updates a maximum sequence number, such as RSN_MAX 239 of FIG. 2, in a current configuration, such as configuration 215 of FIG. 2, according to an authorization packet received from an authorization server, such as authorization server 101 of FIG. 1” and see Fig 1.).

transmitting the first program code or the second program code towards the provisioning equipment server; ([0063] “the processing logic of process 400A may send a generated provisioning data to a device”).

updating a value of the credit counter for each transmission of the first program code and of the second program code to obtain an updated credit counter; and ([0060] “the processing logic of process 400A may generate a new receipt sequence number to update a last receipt sequence number in a configuration. In one embodiment, a last receipt sequence number may be updated by up counting by one”).

 prohibiting a further transmission of the first program code and the second program code towards the provisioning equipment server if the updated credit counter indicates that the total number of transmissions has been reached. ([0046] “a provisioning engine is prohibited from provisioning a device after performing the maximum number of provisioning operations allowed for an authorization request” and see also [0060] “has enough credits” and [0064] “not authorized…error”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.S.B./Examiner, Art Unit 3687              

/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687